UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4073



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MISTY C. BARRACLOUGH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
Chief District Judge. (M-03-111)


Submitted:   July 21, 2004                 Decided:   August 6, 2004


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sue Genrich Berry, BOWEN, BERRY & POWERS, P.L.L.C., Wilmington,
North Carolina, for Appellant. Frank D. Whitney, United States
Attorney, Anne M. Hayes, Assistant United States Attorney, Alan F.
Williams, Special Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Misty C. Barraclough appeals her convictions and one-year

probationary   sentence   imposed    after   she   pled   guilty   to

communicating a threat and reckless driving, in violation of 18

U.S.C. § 13 (2000) (assimilating, respectively, N.C. Gen. St.

§§ 14-277.1, 20-140(b) (1993)).*    We affirm.

          Barraclough essentially asserts that her guilty plea was

involuntary because the district court refused to conduct an in

camera review of a social services report involving the victim of

the offenses, in violation of the Confrontation and Compulsory

Process Clauses of the Sixth Amendment, thereby forcing her to

choose between seeking a continuance or entering a guilty plea.

Because Barraclough did not move in the district court to withdraw

her guilty plea, our review is for plain error.           See United

States v. Martinez, 277 F.3d 517, 525 (4th Cir.), cert. denied, 537

U.S. 899 (2002).   Our review of the transcript of the plea hearing

convinces us that the district court did not plainly err in finding

that Barraclough voluntarily entered her guilty plea.

          Barraclough also challenges as unreasonable the district

court’s imposition of a special condition of probation, which

required her to perform 100 hours of community service, without

considering the factors set forth in 18 U.S.C.A. § 3553(a) (West


     *
      Barraclough also was charged with assault with a deadly
weapon, but the district court dismissed that charge on the
Government’s motion.

                               - 2 -
2000 & Supp. 2004).    Barraclough did not object to her sentence;

thus, our review is for plain error.    United States v. Osborne, 345

F.3d 281, 284 (4th Cir. 2003) (citing United States v. Olano, 507

U.S. 725, 732 (1993)).    After a thorough review of the record, we

find that the district court properly considered the nature and

circumstances of Barraclough’s offenses, Barraclough’s personal

circumstances, and all other relevant factors before requiring

Barraclough to perform community service.      See United States v.

Davis, 53 F.3d 638, 642 (4th Cir. 1995) (“A court need not engage

in ritualistic incantation in order to establish its consideration

of a legal issue.     It is sufficient if . . . the district court

rules on issues that have been fully presented for determination.

Consideration is implicit in the court’s ultimate ruling.”).      We

therefore find no plain error in the sentence.

            Accordingly, we affirm Barraclough’s convictions and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                           AFFIRMED




                                - 3 -